                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 EDWARD BROOKS,

        Plaintiff,
                                                                     Case No. 1:16-cv-1336
 v.
                                                                     HON. JANET T. NEFF
 UNKNOWN HARDY, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant L. Stout

filed a motion for summary judgment (ECF No. 26). The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on October 1, 2018, recommending that this

Court grant in part and deny in in part the motion. The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 31) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 26) is

GRANTED IN PART AND DENIED IN PART. Specifically, Defendant Stout is entitled to

summary judgment as to Plaintiff’s claim that Defendant Stout failed to provide him with pain

medication. As to Plaintiff’s claim that Defendant Stout denied his request for a “soft diet”

following oral surgery, the claim will go forward.



Dated: October 29, 2018                                        /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
